                                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     MICHAEL SLACK,                                  Case No.: 2:19-cv-03726-PA-MAA
13
                                                     Hon. Percy Anderson
14           Plaintiff,
     vs.                                             ORDER FOR DISMISSAL WITH
15                                                   PREJUDICE
     TINA M. CAHLAN, Trustee of the Tina
16   M. Cahlan Separate Property Trust; and
     Does 1-10,                                      Action Filed: May 1, 2019
17                                                   Trial Date: March 31, 2020
              Defendant.
18

19
20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:
23         Plaintiff Michael Slack’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Defendant Tina M. Cahlan, Trustee of the Tina M.
25   Cahlan Separate Property Trust (“Defendant”).
26

27   Dated: October 31, 2019
                                                                   Percy Anderson
28                                                            United States District Judge
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
